PER CURIAM.
The defendant contends, the State concedes, and we agree, that findings set forth in Paragraphs 2 and 5 of the Order of Revocation of Probation must be stricken from the Order because the trial court made no such findings at the conclusion of the revocation hearing, and no evidence was adduced to support such findings. See Higgs v. State, 470 So.2d 75 (Fla. 3d DCA 1985); Robinson v. State, 468 So.2d 1106 (Fla. 2d DCA 1985); Delgado v. State, 423 So.2d 603 (Fla. 3d DCA 1982).
Remanded with directions to amend the Order of Revocation of Probation by striking Paragraphs 2 and 5 of the findings.